Citation Nr: 1035744	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  95-24 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
spondylolisthesis at L4-L5, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to 
September 1964, and from December 1964 to December 1965.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision rendered by the Montgomery, Alabama 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In February 2010, the Veteran testified during a hearing held at 
the RO before the undersigned.  A transcript of the proceeding is 
of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that additional development of this matter is 
required to ensure that evidence identified by the Veteran during 
the hearing is of record and considered by VA prior to 
adjudicating the claim on appeal.    The Board acknowledges that 
this matter has been on appeal for many years and does not take 
this action lightly.  In reviewing the matter, there is evidence 
sufficient to rate the low back disability for much of the time 
this matter has been on appeal.  For example, the Board could 
rate the disability for the period from 1995 through 2004.  
However, the most recent evidence, to include the January 2009 VA 
examination, is deficient.  The Veteran has also identified 
relevant evidence that is not of record, to include evidence in 
the custody of VA.  In matters such as these, the Board will not 
"split" a claim on appeal so that it may adjudicate parts in 
which the record is ready to rate or remand portions that require 
additional development.  Rather, the evidence must be complete 
for the entire rating period on appeal.  As such, while the Board 
is sympathetic to the Veteran's need for resolution of this 
matter on appeal, the development requested below should serve to 
assist the Veteran, may provide evidence supportive of his claim, 
and will ensure that the record on appeal is complete.  

First, during the hearing before the undersigned, the Veteran 
testified as to the severity of the service-connected low back 
disability.  He reported that VA doctors had recently linked 
radiculopathy and neuropathy in his lower extremities with his 
service-connected disability.  (See Transcript at 6.)  He 
reported that statements to this effect would likely be contained 
in generated by a VA medical facility in Birmingham.  (See 
Transcript at 5.)  

A review of the record indicates that VA outpatient treatment 
records from Birmingham are of record but only through September 
2008.  VA is required to make reasonable efforts to help a 
veteran obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of VA-
generated documents that could reasonably be expected to be part 
of the record, and that such documents are thus constructively 
part of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  Therefore, 
since there are outstanding VA outpatient treatment records since 
September 2008, the RO should obtain these potentially relevant 
records.  

In addition, the Veteran stated that he was going to undergo 
surgery on his back by an associate of Dr. P. R.  (See Transcript 
at 17.)  At the conclusion of the hearing, the Board left the 
record open for 60 days so the Veteran could submit additional 
records, presumably from the associate of Dr. P.R.  He submitted 
two records from Dr. P. R., dated in February and May 2009.  
Based on the Veteran's statement at the hearing that he was to 
undergo surgery for the low back, the Board finds that the 
Veteran should be afforded another opportunity to identify or 
submit any private treatment records.  

With respect to the treatment records from Dr. P. R., in a May 
2009 record, Dr. P. R. states that the Veteran has 
spondylolisthesis that "is consistent with his history of 
radiculopathy."  This short note appears to substantiate the 
Veteran's contention regarding radiculopathy.  The significance 
of this information is that the rating criteria do allow for 
separate evaluations for neurologic disabilities.  See, for 
example, 38 C.F.R. § 4.71a, Note 1 (2009).  

Unfortunately, this evidence appears to contradict the evidence 
obtained during the VA examination in January 2009.  During that 
examination, the examiner noted that prior EMG testing on the 
left leg did not reveal evidence of radiculopathy or neuropathy.  
In making that determination, the examiner did not review the 
Veteran's claims file or have the benefit of the recently 
submitted private medical evidence.  He did have the benefit of 
reviewing examinations conducted in 2004 and 2005.  Thus, on 
remand, the Board finds that additional examination is warranted 
to help resolve the underlying question of the severity of the 
service-connected low back disability.  

The Board notes that while this appeal was pending, the rating 
criteria for intervertebral disc disease, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, were revised effective September 23, 2002.  
See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Further, the remaining 
spinal regulations were amended and the diagnostic codes 
renumbered in September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).   

VA's General Counsel, in a precedent opinion, has held that when 
a new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change as 
long as the application would not produce retroactive effects.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Thus, any examination conducted must include findings applicable 
to both the former and revised rating criteria.  

Finally, during the hearing the Veteran indicated that he was in 
receipt of Social Security Administration (SSA) disability 
compensation for a low back and a skin condition.  A review of 
the Veteran's claims folder reveals that VA made a request for 
these records.  In August 2004, VA was advised by SSA that the 
folder had been destroyed.  Thus, while further efforts to obtain 
these records would be futile, the Veteran is invited to submit 
any relevant records in his possession to VA.  He is also 
otherwise encouraged to cooperate in the development of his 
claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA outpatient 
treatment records generated since September 
2008.

2.  Contact the Veteran and afford him an 
opportunity to identify or submit other 
evidence relevant to the claim, to 
specifically include any recent records 
documenting surgery on his low back.   

3.  After securing any additional records, 
the Veteran must be scheduled for orthopedic 
and neurologic evaluations and advised that 
failure to report to any scheduled 
examination, without good cause, could result 
in a denial of his claim.  See 38 C.F.R. § 
3.655(b) (2009).  The entire claims file, 
including a copy of this remand, must be made 
available to and reviewed by the examiner 
designated to examine the Veteran.  All 
appropriate tests and studies must be 
accomplished, and all clinical findings must 
be reported in detail.

Neurologic examination-The examiner must 
identify any neurological impairment 
associated with the Veteran's low back 
disability.  Any necessary diagnostic testing 
must be accomplished.  If neurological 
impairment is identified, the level of 
impairment and the particular peripheral 
nerve(s) affected, or seemingly affected, 
must be reported.  The examiner should 
specifically identify any evidence of 
neurological manifestations due to the 
service-connected disability, to include as 
well as any bowel and bladder complaints, 
reflex changes, characteristic pain, and 
muscle spasm.  Any functional impairment of 
the lower extremities due to the disc disease 
should be identified.  The examiner should 
specifically state whether the Veteran's 
service-connected disability causes 
impairment of the sciatic nerve.  If so, the 
examiner should state whether there is 
complete or incomplete paralysis of the 
nerve.  If incomplete, the examiner should 
state whether it is mild, moderate, 
moderately severe or severe with marked 
muscular atrophy. 

The examiner(s) must set forth all 
examination findings, along with the complete 
rationale for the opinions expressed.  

4.  The adjudicator must ensure that all 
examination reports comply with this remand 
and the questions presented in the 
examination request.  If any report is 
insufficient, it must be returned to the 
examiner for necessary corrective action, as 
appropriate. 

5.  In the event he does not report for any 
ordered examination, documentation must be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address prior to the date of the examination.  
It should also be indicated whether any 
notice that was sent was returned as 
undeliverable. 

6.  Thereafter, review the Veteran's claim in 
light of the additional evidence obtained.  
Consideration of the claim must be made 
under the former and revised rating 
criteria for evaluation low back 
disabilities.  If any benefit is not 
granted to his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


